DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:
Claim 12:  Please insert the term “of the” in front of the term “second”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 9, 10, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 2, 3, and 6, and the term “less” in claim 20 are relative terms which renders the claim indefinite.  The terms "substantially" and “less” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the specification does not provide examples or teachings that can be used to measure a degree even without a precise numerical measurement.  Consequently, one of ordinary skill in the art could not Federal Register / Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165: Col 3, Par. 0003). 
Claim 2 recites the limitation, “the outer shapes of the segments”.  There is insufficient antecedent basis for this limitation in the claim.  The term “segments” is not found in claim 1 from which claim 2 is dependent.
The term “extend symmetrically with respect to the minor axis or to the major axis” in claim 9 is unclear.  Claim 9 is dependent from claim 1, including the limitation “wherein the one or more arc-shaped lines each extend asymmetrically with respect to the major axis and/or the minor axis”.  The “one or more arc-shaped lines” are unable to be “asymmetric” (claim 1) and also “symmetric” (claim 9) at the same time.  Since claim 10 is dependent from claim 9, it is also rejected under 35 U.S.C. 112(b).
The term “extends symmetrically with respect to the minor axis” and “extends symmetrically with respect to the major axis” in claim 11 is unclear.  Claim 11 is dependent from claim 1, including the limitation “wherein the one or more arc-shaped lines each extend asymmetrically with respect to the major axis and/or the minor axis”.  The “one or more arc-shaped lines” are unable to be “asymmetric” (claim 1) and also “symmetric” (claim 11) at the same time.  Since claim 12 is dependent from claim 11, it is also rejected under 35 U.S.C. 112(b)..
 Claim 14 uses the term “forms substantially a circle” which not make the claim indefinite because the term is defined in the specification (page 9, lines 6-9) “is meant that the shape, for example due to production-related tolerances, can also slightly deviate from an exact circle in the geometric sense, as long as, however, it is still recognizable as a circle for the observer at first glance.”
Packard, 751 F.3d at 1311. 
Claim 20 recites the limitation "the areas of the bridge" and there is insufficient antecedent basis for this limitation in the claim.  The term “areas of the bridge” is not found in claims 1 or 4 from which claim 20 is dependent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2011/0213287 A1), in view of Nordbo (WO 2015/000610) cited in Applicant’s IDS.
Regarding claim 1, Lattimore discloses a porous wound dressing (porous pad 103)  for use in negative- pressure therapy of wounds (paragraph [0021] describes a negative pressure treatment system using porous pad 103; illustrated in Fig. 1 below), comprising
an outer edge which defines an outer shape of the wound dressing with a major axis (defined in paragraph [0026] as X, illustrated in Fig. 3 below) and a minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3 below), one or more incisions or perforations (cuts 202, 204, 208, and 210; illustrated in Fig. 3 (below); paragraph [0025] states “The cuts do not need to be continuous, and may consist, for example, of multiple small perforations.”) which together form one or more arc-shaped lines (cuts 202, 204, 208, and 210; arched shaped as illustrated in Fig. 3 below) and serve for cutting the wound dressing (porous pad 103) to size in order to adapt the wound dressing (porous pad 103) to the shape and/or size of a wound (paragraph [0007] states some embodiments employ a porous pads with detachable sections permitting desired sizing of the pad to the wound site.), 

As stated above, Lattimore is quiet regarding the limitations “wherein the one or more arc-shaped lines extend asymmetrically with respect to the major axis and/or the minor axis” and “each enclose, together with a portion of the outer edge a segment of the wound dressing.  
However, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of wound dressing are able to fit specific wounds having specific dimensions.  In addition, paragraph [0028] states that “Cuts may also be made at an angle not aligned with either of the X, Y. or Z axes, for example diagonally across the pad 103.  Consequently, Lattimore teaches cuts (arc-shaped lines) that extend asymmetrically with respect to the major axis and/or minor axis that enclose, together with a portion of the outer edge, produce segments having outer shapes corresponding substantially to the outer shape of the wound dressing. In other words, these detachable segments of wound dressing may be of any dimension (many different shapes), as long as the 
Alternatively, Nordbo, described in first full paragraph on page 6, and illustrated in Fig. 8b (below) a wound pad having cuts 6a, 8a, 10a, 12a, 40, and 42 where the cuts are arc-shaped lines each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of the wound pad. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of wound dressing that is specifically sized to fit within a wound have specific dimensions that requires such shapes (as taught by Lattimore, paragraph {0028] and Nordbo, first full paragraph). 


    PNG
    media_image1.png
    756
    566
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    751
    576
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    495
    697
    media_image3.png
    Greyscale


Regarding claim 2 (as best understood in view of the 112(b) rejection above), dependent from claim 1 (as modified above), Lattimore discloses wherein the outer shape of the segment or the outer shapes of the segments each correspond substantially to the outer shape of the wound dressing (paragraph [0028] states “Advantageously, cuts made on the pad 103 can be used to selectively size the pad 103 to the wound site in which the pad is to be placed.”).  
Regarding claim 3 (as best understood in view of the 112(b) rejection above), dependent from claim 1 (as modified above), Lattimore discloses wherein the outer shape of the wound dressing (porous pad 103) is substantially oval or rectangular (porous pad 103 has a substantially rectangular shape; illustrated in Fig. 3 (above); further described in paragraph [0026]; and an oval detachable area 216 is illustrated in Fig. 3). 
Regard claim 4, dependent from Claim 1 (as modified above), Lattimore discloses wherein bridge portions (bridge portion 206 or four bridge portions 222, illustrated in Fig. 3 (above), described in paragraphs [0025] and [0026]) are provided which are each arranged 
Regarding claim 5, dependent from Claim 4 (as modified above), Lattimore discloses wherein the bridge portions (bridge portion 206 or four bridge portions 222) are each arranged at regular intervals along the one or more arc-shaped lines (cut 202 and cut 210).  
Regarding claim 6 (as best understood in view of the 112(b) rejection above), dependent from Claim 1 (as modified above), Lattimore discloses wherein the one or more arc-shaped lines each extend substantially from a first part of the outer edge of the wound dressing as far as a second part of the outer edge of the wound dressing (as illustrated in Fig. 3, cut 206 goes from one outer edge to another outer edge).  
Regarding claim 7, dependent from Claim 1 (as modified above), Lattimore discloses wherein a plurality of such arc-shaped lines are provided, which lines extend at least approximately parallel to one another and are arranged at regular intervals from one another (cuts 202, 204, 208, and 210 are illustrated in Fig. 3 above are arc shaped lines, that are approximately parallel to one another, and are arranged at regular intervals from one another.).
Regarding claim 8, dependent from Claim 1 (as modified above), Lattimore discloses wherein the one or more arc-shaped lines (cuts 202, 204, 208, and 210) each extend asymmetrically (Lattimore does not disclose the claim limitation “asymmetrically”) with respect to the major axis (defined in paragraph [0026] as X, illustrated in Fig. 3) and intersect the minor 
However, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of wound dressing are able to fit specific wounds having specific dimensions.  In addition, paragraph [0028] states that “Cuts may also be made at an angle not aligned with either of the X, Y. or Z axes, for example diagonally across the pad 103.  Consequently Lattimore teaches cuts (arc-shaped lines) that extend asymmetrically with respect to the major axis and/or minor axis that enclose, together with a portion of the outer edge, produce segments having outer shapes corresponding substantially to the outer shape of the wound dressing. In other words, these detachable segments of wound dressing may be of any dimension (many different shapes), as long as the dimensions of the detachable segment of wound dressing fits the specific dimensions of the wound as taught by Lattimore.
Alternatively, Nordbo, described in first full paragraph on page 6, and illustrated in Fig. 8b (below) a wound pad having cuts 6a, 8a, 10a, 12a, 40, and 42 where the cuts are arc-shaped lines each extending asymmetrically with respect to the major axis and intersect the minor axis or they extend asymmetrically with respect to the minor axis and intersect the major axis (such as cut 42). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and intersect the minor axis, or they extend asymmetrically with respect to the minor axis 
Regarding claim 9 (as best understood in view of the 112(b) rejection above), dependent from Claim 1 (as modified above), Lattimore discloses wherein the one or more arc-shaped lines (cuts 202, 204, 208, and 210) each extend symmetrically with respect to the minor axis (Y, illustrated in Fig. 3) or to the major axis (X, illustrated in Fig. 3) and each extend at least approximately parallel to a further portion of the outer edge of the wound dressing.  
Regarding claim 10 (as best understood in view of the 112(b) rejection above), dependent from Claim 9 (as modified above), Lattimore discloses wherein at least a first of the arc-shaped lines (cuts 202, 204, 208, and 210) extends symmetrically with respect to the minor axis (Y, illustrated in Fig. 3)  or to the major axis (X, illustrated in Fig. 3)  and extends at least approximately parallel to a first further portion of the outer edge of the wound dressing , and wherein a second of the arc-shaped lines (cuts 202, 204, 208, and 210) extends symmetrically with respect to the minor axis (Y, illustrated in Fig. 3) or to the major axis (X, illustrated in Fig. 3) and extends at least approximately parallel to a second further portion of the outer edge 6of the wound dressing , which second further portion lies radially opposite the first further portion (such as cuts 202a, 202b and 210a, 210b, 210c, 210d,  illustrated in Fig. 3).  
Regarding claim 11 (as best understood in view of the 112(b) rejection above), dependent from Claim 1 (as modified above), Lattimore discloses wherein at least a first of the arc-shaped lines extends (cut 208) symmetrically with respect to the minor axis (Y, illustrated in 
Regarding claim 12 (as best understood in view of the 112(b) rejection above), dependent from Claim 11 (as modified above), Lattimore discloses wherein the at least one second of the arc-shaped lines (cut 204) does not intersect the minor axis (Y, illustrated in Fig. 3).  
Regarding claim 13, dependent from Claim 1 (modified above), Lattimore is silent regarding the claim limitation “wherein the one or more arc-shaped lines each extend asymmetrically with respect to the major axis and also asymmetrically with respect to the minor axis. 
However, Lattimore teaches in paragraph [0011] “where the porous pad is perforated to allow removal of pad portions so as to permit sizing of the pad in a dimensionally-independent manner to fit the wound site.” Lattimore teaches that the cuts (arc shaped lines) are placed in porous pad (wound dressing) to create a segment of wound dressing having no specific dimensions (many different shapes) so that the detachable segments of wound dressing are able to fit specific wounds having specific dimensions.  In addition, paragraph [0028] states that “Cuts may also be made at an angle not aligned with either of the X, Y. or Z axes, for example diagonally across the pad 103.  Consequently, Lattimore teaches cuts (arc-shaped lines) that extend asymmetrically with respect to the major axis and/or minor axis that enclose, together with a portion of the outer edge, produce segments having outer shapes corresponding substantially to the outer shape of the wound dressing. In other words, these detachable segments of wound dressing may be of any dimension (many different shapes), as long as the dimensions of the detachable segment of wound dressing fits the specific dimensions of the wound as taught by Lattimore.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or a wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and also asymmetrically with respect to the minor axis so that the segments produced will fit within a wound have specific dimensions that requires such shapes (Lattimore paragraph [0028] and Nordbo, Fig. 8b). 
Regarding claim 14, dependent from Claim 1 (modified above), Lattimore discloses wherein at least one arc-shaped line is provided which is formed by one or more incisions or perforations (Cut 202, or cuts 202a, 202b, 202c, 202) in the wound dressing and which on its own, or together with a portion of the outer edge of the wound dressing or together with one or more of the other arc- shaped lines, forms substantially a circle (as illustrated in Fig. 3).  
Regarding claim 15, Lattimore discloses a wound cover kit for use in negative-pressure therapy of wounds (described in paragraph [0018] and illustrated in Fig. 1 above, described in paragraph [0020]), having:
a wound-side contact sheet (wound contact layer 105, illustrated in Fig. 1, described in paragraph [0020]) designed to be placed directly on a wound (wound contact layer 105, illustrated in Fig. 1); 
a covering (drape 107, illustrated in Fig. 1 above, described in [0022]) which serves to cover and seal off the wound area from the outside (paragraph [0022] states “Preferably, a drape 107 is used to seal the wound 110”, illustrated in Fig. 1 above); and

an outer edge which defines an outer shape of the wound dressing with a major axis (defined in paragraph [0026] as X, illustrated in Fig. 3 above) and a minor axis (defined in paragraph [0026] as Y, illustrated in Fig. 3 above),7 Amendment dated June 7, 2019 
Preliminary Amendmentone or more incisions or perforations which together form one or more arc- shaped lines (cuts 202, 204, 208, and 210; illustrated in Fig. 3 (above) as arc shaped lines; paragraph [0025] states “The cuts do not need to be continuous, and may consist, for example, of multiple small perforations.”) and serve for cutting the wound dressing to size in order to adapt the wound dressing to the shape and/or size of a wound (paragraph [0007] states that some embodiments of the Lattimore invention are directed to improved methods of treating abdominal wounds or incisions with negative pressure and some embodiments employ a porous pads with detachable sections permitting desired sizing of the pad to the wound site.), 
wherein the one or more arc-shaped lines each extend asymmetrically with respect to the major axis and/or to the minor axis and each enclose, together with a portion of the outer edge, a segment of the wound dressing that is designed for separation from the wound dressing and for subsequent use in the negative- pressure therapy of wounds.  
Lattimore is quiet regarding the limitations “wherein the one or more arc-shaped lines extend asymmetrically with respect to the major axis and/or the minor axis” and “each enclose, together with a portion of the outer edge a segment of the wound dressing”.  

Alternatively, Nordbo, described in first full paragraph on page 6, and illustrated in Fig. 8b (below) a wound pad having cuts 6a, 8a, 10a, 12a, 40, and 42 where the cuts are arc-shaped lines each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge a segment of the wound pad. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create a dressing, or wound pad, having cuts (one or more arc-shape lines) that each extend asymmetrically with respect to the major axis and/or minor axis and each enclose, together with a portion of the outer edge, a segment of wound dressing that is specifically sized to fit within a wound have specific dimensions (Lattimore, paragraph [0028]; Nordbo, first full paragraph on page 6). 

Regarding claim 17, dependent from Claim 1 (modified above), Lattimore discloses wherein the incisions or perforations in each case extend all the way through the wound dressing (Paragraph [0025] states “The cuts do not need to be continuous, and may consist, for example, of multiple small perforations. In one embodiment, perforations extend entirely across the thickness of the pad 103.”) 
Regarding claim 18, dependent from Claim 1 (modified above), Lattimore discloses wherein the wound dressing is made from an open-cell, reticulated foam (Paragraph [0021] teaches the porous pad 103 may be made from open-celled and reticulated foam).  
Regarding claim 19, dependent from Claim 1 (modified above), Lattimore discloses wherein the wound dressing is liquid-permeable at least in one direction (Paragraph [0009] states “wherein the porous pad (dressing) is comprised of a porous material suitable for channeling wound exudate from a wound site to a source of negative pressure.”).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2011/0213287 A1), in view of Nordbo (WO 2015/000610) cited in Applicant’s IDS, further in view of Ahne (7,354,211 B2).
Regarding claim 20 ((as best understood in view of the 112(b) rejection above), dependent from Claim 4 (as modified above) has the claim limitation “wherein the wound dressing is less thick in the 
However, Ahne discloses an apparatus for perforating in a print media using a needle punch (Col. 4, line 47- Col. 5, line 5) to form perforations by generating paper punch outs (Col. 8, lines 37-60).  Col. 4, line66- Col.5. line 2, states  “Further, by controlling the distance D, perforation forming mechanism 39 can be used to create Braille indicia on the sheet of print media 30”.  As illustrated in a Wikipedia publication (provided for context) describing the process of creating perforations, or perforating, it is clear that pins and needles (hot or cold) can be used to puncture materials such as paper and foam and change the characteristics of areas around the perforations produced, including the formation of “volcanic” perforations or “Braille” as described in Ahne.  Such changes of the areas around the perforations will also change the thickness near around the peroration due to heat or compression. In addition, the manufacturing and packing of commercially available products is not perfect resulting in final products less thick in one area compared to other areas. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains that perforating a material would result in modifications in areas around the perforated sites including variations in thickness and shape due to heat, compression, distance, or the pressure of the needle entering the article as taught by Ahne (Col. 4, line 47-Col.5, line 5, as one example of Ahne’s teachings). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/             Examiner, Art Unit 3781     

/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781